Citation Nr: 1400292	
Decision Date: 01/06/14    Archive Date: 01/23/14

DOCKET NO.  08-01 245	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable evaluation for hypertension for the period from April 14, 2006, to September 23, 2013.

2.  Entitlement to an initial evaluation in excess of 10 percent for hypertension for the period on or after September 23, 2013.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel

INTRODUCION

The Veteran served on active duty from July 1974 to April 1987.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that decision, the RO granted service connection for hypertension and assigned a noncompensable evaluation, effective from April 14, 2006. 

The Board most recently remanded the case for further development in May 2013.  In an October 2013 rating decision, the Appeals Management Center (AMC) increased the evaluation for hypertension to 10 percent, effective from September 23, 2013.  The case has since been returned to the Board for appellate review.

A review of the Virtual VA and VBMS electronic claims files does not reveal any additional documents pertinent to the present appeal.


FINDING OF FACT

On November 26, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2013).  In this case, the Veteran, through his authorized representative, withdrew this appeal in a November 2013 written submission.  Given that there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal, and it dismissed.


ORDER

The appeal is dismissed.



		
J.W. ZISSIMOS
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


